On Motion for Rehearing.
After careful consideration of the motion for rehearing in this cause, we have concluded to overrule same, but desire to cite, in addition to Brand v. Korth, 128 Tex. 488, 99 S.W.2d 285, and Murchison v. Saxon,128 Tex. 420, 99 S.W.2d 288, the recent opinion by the Supreme Court in First National Bank of Santa Anna v. Frank Brown, Tex.Com.App.,131 S.W.2d 958. We think this last opinion of the Supreme Court confirms the correctness of the legal conclusions expressed in our original opinion.